O’NIELL, J.
[1] The appellee has moved to dismiss the appeal because the clerk of the . civil district court, instead of copying certain documentary evidence into the three copies of the transcript, has sent up the original documents.
On the petition of the appellants, we have issued writs of certiorari, directing the clerk of the civil district court to complete the transcript of appeal in triplicate, by transcribing the original documents into each copy of the record.
It does not appear that the clerk’s error of sending up the original documents and omitting to transcribe them into the triplicate transcripts of appeal is imputable to the appellants or their counsel; and as they have promptly taken the proper steps to correct the error, there is no good cause for dismissing their appeal.
The motion to dismiss the appeal is overruled.